Citation Nr: 1241070	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-30 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to March 1965.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss is not related to service.

2.  The preponderance of the evidence of record shows that the Veteran's currently diagnosed tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110. 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Alternatively, service connection may be awarded for a chronic condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  38 C.F.R. § 3.303(b) (2012); Savage v. Gober, 10 Vet. App. 488 (1997).  For certain chronic disorders, including sensorineural hearing loss and tinnitus, service connection may be granted if the disease became manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

The Veteran's service medical records are negative for any complaints or diagnosis of hearing loss or tinnitus.  On the Veteran's separation report of medical history, the Veteran denied having, or ever having had, ear trouble.  The Veteran also reported that he had never had any illness or injury other than those already noted.  The only items noted were a history of mumps, whooping cough, and foot trouble, which was explained to consist of plantar warts.  On clinical evaluation, the Veteran's ears and ear drums were normal.  A separation audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
/
-5 (0)
LEFT
10 (25)
5 (15)
0 (10)
/
-5 (0)

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, the standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  To facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

After separation from service, in a February 2008 VA audiological examination report, the Veteran reported decreased hearing in both ears with constant tinnitus for as long as he could remember.  The Veteran reported a history of noise exposure in service from weapons and machinery, and post-service from construction work.  An audiological examination was conducted and puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
60
55
LEFT
10
10
15
55
60

The average puretone threshold was shown as 36 decibels in the right ear and 35 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 98 percent in the right ear and 96 percent in the left ear.  Accordingly, bilateral hearing loss disability has been diagnosed for VA purposes since February 2008.  38 C.F.R. § 3.385 (2012).  The examiner opined that it was more likely than not that the Veteran's tinnitus was related to his hearing loss.  The examiner also stated that the Veteran's hearing loss occurred after his period of service and was not related to in-service noise exposure.  The basis for that opinion was that hearing loss due to acoustic trauma occurred at the time of the incident and did not have a delayed onset.  The examiner reported that, with the Veteran's hearing was well within normal limits at discharge from service and with no indication of hearing loss within one year after separation from service, all factual evidence indicated a post-service etiology.

The Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to service.  The Veteran's service medical records are negative for any complaints or diagnosis of hearing loss or tinnitus.  While the Veteran has current diagnoses of bilateral hearing loss and tinnitus, there is no medical evidence of record of any diagnosis or complaint of hearing loss or tinnitus prior to February 2008, approximately 43 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354 (1991).  In addition, the only medical evidence of record that opines on the etiology of the Veteran's bilateral hearing loss and tinnitus is the February 2008 VA audiological examination report.  That report found that the Veteran's tinnitus was likely related to his bilateral hearing loss, and that his bilateral hearing loss was incurred more after separation from service.  The rationale the examiner gave for the opinion that hearing loss was not related to service was that hearing loss due to acoustic trauma occurred at the time of the incident and did not have a delayed onset, which indicated a post-service etiology in the Veteran's case due to the absence of hearing loss in service or within one year after separation from service.

Under certain circumstances, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Being exposed to loud noises, and experiencing difficulty hearing, are specific factual matters for which lay evidence has been found to be competent.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, the Veteran's statements are competent to demonstrate that he was exposed to loud noise during service and that he experienced auditory symptoms for a long time prior to his initial diagnosis in February 2008.  The Board also finds the Veteran's statements credible, as the evidence of record shows that the Veteran's in-service duty was listed as a Lineman, which is consistent with exposure to machine and generator noise.  In addition, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.

However, in this case the Veteran reported in the February 2008 VA audiological examination that his bilateral hearing loss and tinnitus symptoms had been present for as long as he could remember.  While the Board finds the Veteran's statement both competent and credible to report this history, that statement only indicates a lengthy history of auditory symptomatology.  It does not specifically state the symptoms began in service and continued to the present day.  Because approximately 43 years had elapsed since the Veteran's separation and his first diagnosis, a simple statement indicating that the symptoms had been present for a long time is not sufficient to provide an etiological link to service.  Subsequently, in a January 2010 hearing before the RO, the Veteran was asked whether he first experienced tinnitus during service, to which the Veteran answered "Yeah.  I guess I did, but I didn't really pay much attention to it."  The Board finds that statement is speculative in nature, and indicates that the Veteran was not entirely certain as to whether he experienced tinnitus during service.  The Veteran has also made multiple statements reporting that he believed that his hearing loss was related to his in-service duties involving generators and other machinery.  However, those statements do not demonstrate that his auditory symptomatology itself began in service or within one year after separation from service.  In addition, the Board notes that, on separation from service, the Veteran denied experiencing any ear trouble, and indicated that he had never had any illness or injury other than mumps, whooping cough, and plantar warts.  Those statements are not consistent with a finding that the Veteran was experiencing auditory symptoms at the time of his separation from service.  Accordingly, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran did not experience auditory symptomatology during service or within one year after separation from service.

In addition, the Veteran as a lay person is not competent to provide an etiological opinion for hearing loss as that is a matter that is beyond the capability of a lay person to observe.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Even if he were competent to provide such an opinion, and the Board found his assertions credible and probative, his assertions are outweighed by the more probative medical opinion.  The examiner based the opinion on an examination and a review of the history, and provided an opinion supported by rationale.  The Veteran asserted his hearing loss was due to excessive noise exposure in the military, but did not address the significance of the normal hearing tests at the time of separation, the lack of any reports of auditory symptoms in-service or on separation from service, and the absence of any complaints or diagnosis of any auditory disability until February 2008.  Accordingly, the Board finds that the medical opinion outweighs the lay statements.  There is no other evidence of record that otherwise relates the Veteran's currently diagnosed bilateral hearing loss and tinnitus to service.

Accordingly, the Board finds that the preponderance of the evidence of record shows that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are not related to service and did not manifest to a compensable degree within one year following separation from service.  Therefore, service connection for bilateral hearing loss and tinnitus is not warranted, and the claims are denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


